Citation Nr: 0935690	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  He died in July 1983 and the appellant is his 
surviving spouse.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appeal was previously before the Board in April 2008, at 
which time the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has raised two alternative theories for a grant 
of service connection for the cause of the Veteran's death in 
this case.  The appellant contends that the Veteran's 
hepatoma (listed on the death certificate as the cause of 
death), which caused his death, was caused by exposure to 
Agent Orange in service.  In the alternative, she contends 
that the Veteran contracted hepatitis as a result of his 
active duty in the Republic of Vietnam, and that the 
Veteran's hepatoma, which caused his death, was caused by his 
hepatitis.  See Appellant's January 2002 Claim.  Neither the 
February 2003 rating decision, the July 2004 statement of the 
case (SOC), the October 2006 supplemental statement of the 
case (SSOC), nor the July 2009 SSOC have addressed the 
appellant's claim that service-connected hepatitis was the 
cause of the Veteran's death.  The Board is required to 
consider all issues, and theories of entitlement, raised by 
the appellant.  See Robinson v. Peake, 21 Vet. App. 545 
(2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  


The Board also notes in its April 2008 remand, the RO was 
directed to send the appellant notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  In April 2008, the RO provided 
the appellant with a letter in response to the Board's April 
2008 remand.  The April 2008 letter did contain the notice 
required by Dingess, but the Board finds that the RO's April 
2008 letter does not meet the notice requirements set forth 
in Hupp.  Specifically, the letter does not discuss whether 
the Veteran was service-connected for any condition(s) at the 
time of his death, nor does it effectively give an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a condition not yet service connected.  See 
Hupp v. Nicholson.  Furthermore, the section of the letter 
that discusses why the appellant's claim was previously 
denied contains typographical errors which cause the letter 
to be confusing.  Specifically, the letter contains this 
sentence:  "Your claim was previously denied because there 
is no basis in the available evidence of record to establish 
service connection for the cause of death from hepayoma 
claimed that exposure to herbicides in the Republic of 
Vietnam."  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided 
the notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the 
Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
should discuss whether the Veteran was 
service-connected for any condition(s) 
at the time of his death, and should 
effectively give an explanation of the 
evidence and information required to 
substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a 
condition not yet service connected.  

2.  The RO or the AMC should adjudicate 
appellant's claim that the Veteran 
contracted hepatitis during his active 
military service, and that his hepatitis 
caused the hepatoma which led to his 
death.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be furnished a SSOC 
that includes this theory of the claim 
and should be given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




